Citation Nr: 1015569	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of nerve 
gas exposure.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  A videoconference Board hearing was held 
before the undersigned Acting Veterans Law Judge in April 
2009.

In July 2009, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  A review of the claims file 
shows that there has been substantial compliance with the 
Board's remand directives.

The Board notes that, although the Veteran specifically 
limited his appeal on his November 2005 VA Form 9 to his 
claim of service connection for hepatitis C, the RO 
subsequently promulgated a Supplemental Statement of the Case 
(SSOC) in April 2006 which addressed this issue and the issue 
of whether new and material evidence had been received to 
reopen a previously denied claim of service connection for 
residuals of nerve gas exposure ("new and material evidence 
claim").  The RO then dropped the Veteran's new and material 
evidence claim in a February 2007 SSOC.  The Veteran also 
testified on this claim at his Board hearing in April 2009.  
Given the foregoing, the Board waives any timing deficiency 
of the substantive appeal and accepts jurisdiction of that 
issue.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993).




FINDINGS OF FACT

1.  In a July 1977 rating decision, the RO denied the 
Veteran's claim of service connection for residuals of nerve 
gas exposure; this decision was not appealed and became 
final.

2.  The evidence received since the July 1977 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for residuals of 
nerve gas exposure.

3.  The Veteran's contemporaneous service treatment records 
do not show that he was treated for jaundice (or hepatitis C) 
at any time during active service.

4.  The Veteran has not consistently reported his risk 
factors for hepatitis C.

5.  The competent medical evidence shows that the origin of 
the Veteran's current hepatitis C is unknown and there is no 
medical test or examination which can determine when he 
contracted hepatitis C.

6.  There is no medical evidence of hepatitis C until decades 
post-service; there is no medical evidence or competent 
opinion of a nexus between the appellant's hepatitis C and 
any incident of active duty, to include claimed inoculations 
by air gun or in-service exposure to blood or feces.


CONCLUSIONS OF LAW

1.  The July 1977 rating decision, which denied the Veteran's 
service connection claim for residuals of nerve gas exposure, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2009).



2.  Evidence received since the July 1977 RO decision in 
support of the claim of service connection for residuals of 
nerve gas exposure is not new and material; accordingly, the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Here, VCAA letters were sent to the Veteran in October 2003, 
January 2006, and in September 2009 that provided information 
as to what evidence was required to substantiate the claim 
and of the division of responsibilities between VA and a 
claimant in developing an appeal.  The January 2006 letter 
complied with Kent notice.  Moreover, a March 2006 letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.  Although the January and March 2006 letters were as 
not issued before the adverse decision on appeal, this timing 
defect was cured by a readjudication of the case in April 
2006, February 2007, and in January 2010.  See Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA has no duty to provide an examination in 
previously denied claims absent the submission of new and 
material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).  As will 
be explained below, no new and material evidence has been 
received to reopen the previously denied service connection 
claim for residuals of nerve gas exposure.  Thus, an 
examination is not required with respect to this claim.  
Moreover, pursuant to the Board's July 2009 remand, VA also 
obtained a VA examiner's opinion in November 2009 with 
respect to the contended causal relationship between the 
Veteran's current hepatitis C and active service.  Although 
the response indicated that it would be speculative to offer 
an opinion, the examiner did provide bases for that 
conclusion, and the Board finds that further development in 
this regard would be futile.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
complete service treatment records, as well as post-service 
reports of VA and private treatment and examination.  
Moreover, the Veteran's statements in support of the claims 
are of record, including testimony provided at an April 2009 
videoconference Board hearing held before the undersigned.  
The Board has reviewed such statements carefully and 
concludes that no available outstanding evidence has been 
identified.  The Board also has perused the medical records 
for references to additional treatment reports not of record 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran contends that new and material evidence has been 
received sufficient to reopen his previously denied service 
connection claim for residuals of nerve gas exposure.

In July 1977, the RO denied the Veteran's claim of service 
connection for residuals of nerve gas exposure.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2009).  The Veteran did not initiate an appeal with respect 
to the July 1977 rating decision; thus, it became final. 

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for residuals of nerve gas exposure is as 
stated on the title page.  Regardless of the RO's actions, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran filed an application to reopen the previously 
denied claim on a VA Form 21-4138 which was date stamped as 
received by the RO on September 25, 2003.  As relevant to 
this appeal, new evidence means existing evidence not 
submitted previously to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the Veteran's application to reopen a service 
connection claim for residuals of nerve gas exposure, the 
evidence before VA at the time of the prior final RO decision 
in July 1977 consisted of the Veteran's service treatment 
records and a June 1977 VA examination report.  The RO noted 
in this decision that the Veteran's service treatment records 
showed mild GB gas exposure with a normal recovery in 
November 1974.  The Veteran also had reported at his June 
1977 VA examination that he had been exposed to irritating 
gas.  The VA examiner opined that the Veteran had made a 
complete recovery from this exposure without evident 
residuals of pulmonary disease.  Thus, the claim was denied. 

The recently submitted evidence subsequent to the July 1977 
denial includes the Veteran's lay statements and Board 
hearing testimony.  In a May 2004 statement, the Veteran 
repeated his prior contentions that, during a chemical 
weapons drill, he was exposed accidently to GB nerve gas.  He 
stated that he was taken to a toxic aid station and received 
medical treatment after this accidental exposure.  He also 
stated that, after receiving medication, several brain scans, 
and sleep testing, he was released and informed that he would 
have severe nerve problems later in life and also experience 
vision problems.  The Veteran contended that he currently 
experienced vision problems, problems with muscle movement, 
and sleep disturbance as a result of this alleged in-service 
exposure.  The Veteran also repeated his prior contention 
that, at his discharge from active service, he noticed an 
error in his service treatment records regarding in-service 
exposure to ionizing radiation and requested that his service 
treatment records be corrected.

The Veteran testified at his April 2009 Board hearing that, 
while operating heavy equipment during a classified mission 
involving chemical decontamination, he had been exposed to 
nerve gas accidentally.  He stated that he had been treated 
at a toxic aid station for 7 days "with brain scans and 
everything else."  He also stated that he was informed that 
"sooner or later I should be permanently disabled from" the 
nerve gas exposure.  He contended that his current symptoms 
of nerve gas exposure included hand shaking, severe 
headaches, and attention problems.

With respect to the Veteran's application to reopen a service 
connection claim for residuals of nerve gas exposure, the 
Board notes that the evidence which was of record in July 
1977 did not show that he was exposed to nerve gas during 
active service or that he was treated for such exposure 
during service.  None of the newly submitted evidence 
contradicts the earlier findings by the RO in July 1977 
concerning the lack of in-service treatment or current 
disability due to residuals of nerve gas exposure.  Although 
this evidence is new, in that it has not been submitted 
previously to agency adjudicators, it is cumulative or 
redundant of the evidence at the time of the prior decision 
which showed that the Veteran was not exposed to nerve gas 
during service and did not experience any current disability 
due to such alleged exposure.  It is noted further that the 
Veteran's statements, express or implied, as to the etiology 
of the claimed residuals of nerve gas exposure cannot serve 
as a basis for reopening the claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993).

Thus, the evidence received since the July 1977 rating 
decision denying service connection for residuals of nerve 
gas exposure does not relate to an unestablished fact 
necessary to substantiate this claim and does not raise a 
reasonable possibility of substantiating it.  As new and 
material evidence has not been received, the Board finds that 
the previously denied claim of service connection for 
residuals of nerve gas exposure is not reopened.

Service Connection for Hepatitis C

The Veteran also contends that he incurred hepatitis C as a 
result of active service.  He has contended that he incurred 
hepatitis C as a result of receiving air gun injections.  He 
also has contended that he was exposed to contaminated blood 
products following an in-service accident which killed a 
fellow service member while he was in Korea.  He has 
contended further that he was exposed to feces while on 
active service in Korea.  A review of the claims file 
indicates that the Veteran also has admitted to illegal drug 
use during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for hepatitis C.  As noted above, the Veteran has 
not consistently reported his alleged risk factors for 
hepatitis C.  His service treatment records show that, while 
hospitalized at Walter Reed Army Medical Center in March 1974 
for treatment of hysterical conversion reaction, he admitted 
to smoking marijuana while in Korea once a day for 10 months.  
He also admitted to trying LSD (or lysergic acid 
diethylamide) several times while on active service at Fort 
Hood, Texas.  During mental status examination, the Veteran 
also "claimed to have occasional intemperate use of 
alcohol."  In October 2003, the Veteran contended that he 
had incurred hepatitis C as a result of air gun injections 
during active service.  In May 2004, the Veteran contended 
that he was exposed to contaminated blood in December 1970 
while on active service in Korea.  At that time, the Veteran 
stated that he had been sent "to a serious accident 
involving a tractor assigned to our unit that had rolled 
over.  The driver was crushed in a rice paddy and blood was 
all over the place."  The Veteran also contended in his May 
2004 statement that he had been exposed to feces while on 
active service in Korea.  He stated further that his unit 
"handled the CIF for the part of Korea we were in" and that 
he was exposed to blood while handling the personal effects 
belonging to deceased soldiers.  The Veteran testified at his 
April 2009 videoconference Board hearing that he was treated 
for jaundice (or hepatitis C) while hospitalized in Germany 
in 1974.

Despite the Veteran's assertions to the contrary, his 
contemporaneous service treatment records do not show that he 
was diagnosed as having hepatitis C at any time during active 
service.  Repeated periodic physical examination of the 
Veteran, including at his entrance on to and separation from 
active service, were negative for any results indicating 
hepatitis C.  The Veteran repeatedly denied any medical 
history of jaundice at each of the periodic physical 
examinations conducted during his active service, including 
at his separation from service.  The Board acknowledges that 
the Veteran was hospitalized in Germany in March 1974 for 
treatment of a hysterical conversion reaction.  The Veteran 
was medically evacuated to Walter Reed Army Medical Center 
later in March 1974 for treatment of adjustment reaction.  
There is no indication in the Veteran's March 1974 hospital 
records of any diagnosis of or treatment for hepatitis C.  
Likewise, while treated for burns in August 1974, no 
manifestations consistent with hepatitis were noted.  
Although he did report fatigue in July 1975, this was 
attributed to likely mononucleosis.  In April 1976, the 
Veteran specifically denied being treated for hepatitis on a 
"Medical History for Dental Treatment" form.  

The Board also acknowledges that the Veteran's service 
personnel records show that he served in Korea from October 
1970 to November 1971 as a light truck driver and truck 
master.  His service personnel records also show that he 
worked as a wheel vehicle mechanic while in Korea.  His DD 
Form 214 shows that his military occupational specialty (MOS) 
was crawl tractor operator and crane operator.  A review of 
the Veteran's service personnel records does not support his 
assertions that he was exposed to contaminated blood and/or 
feces during active service in Korea.  The Veteran's 
statements regarding his alleged in-service duties handling 
the personal effects belonging to deceased soldiers seems 
inconsistent with his MOS and in-service duties as a 
crane/tractor operator and wheel mechanic.  Given the 
Veteran's inconsistently reported in-service history and risk 
factors for hepatitis C, the Board finds his statements less 
than credible in this regard.

It is pertinent to note that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine use, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, and shared 
toothbrushes or razor blades, etc.  See VBA letter 211B 
(98-110) November 30, 1998.  

Although the Veteran currently experiences hepatitis C, the 
medical evidence fails to show that it is related to active 
service.  It appears that, following his separation from 
service in April 1977, the Veteran was not treated for 
hepatitis C until the year 2000, or approximately 33 years 
later.  The Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In a November 2000 letter, Dr. J.D. stated that the Veteran 
"has no risk factors for having hepatitis C."  The Veteran 
denied any intravenous drug abuse.  He reported being 
diagnosed as having jaundice during active service, although 
Dr. J.D. stated, "It is hard to know what that means."  
Dr. J.D. also noted that the Veteran "has a history of a 
fair amount of alcohol consumption in the past."  Dr. J.D. 
stated that the Veteran "probably" had experienced 
hepatitis C "for more than a few years."  The assessment 
was chronic hepatitis C.

On VA fee basis examination in January 2004, the Veteran 
reported that he had been diagnosed as having hepatitis C in 
1974 while on active service in Germany.  He denied any 
history of exposure to blood products or bodily fluids.  He 
also reported receiving several vaccinations through "air 
gun" injections while on active service.  It was noted that 
laboratory tests were reactive for hepatitis C.  The 
diagnosis was hepatitis C.

On VA examination in August 2005, the Veteran reported that 
he had been diagnosed as having hepatitis in 1974, "type 
unknown.  He states he was in the hospital at the time for a 
nervous breakdown."  He also reported being diagnosed as 
having hepatitis C in 2001.  He stated that, while on active 
service, he was exposed to bodily fluids while handling 
"equipment of dead and wounded soldiers."  He also reported 
in-service exposure to "feces in rice paddies."  He 
reported further that he received air gun injections during 
active service.  The VA examiner opined that the Veteran's 
hepatitis C was not at least as likely due to air gun 
injections because there have been no documented cases of 
hepatitis C due to air gun injections.  The assessment was 
hepatitis C "the cause of which is unknown."

In a December 2005 letter, Dr. N.L.S. stated that he had met 
with the Veteran in October 2005.  The Veteran had been 
diagnosed as having chronic hepatitis C stage 3 per liver 
biopsy in 2002.  Dr. N.L.S. stated, "The origin of his 
infection is unknown but it is conceivable that he could have 
been exposed during his enlistment in the Army between 1970 
and 1977."  Dr. N.L.S. also stated that, based on an 
magnetic resonance imaging (MRI) scan in May 2005, there was 
sufficient evidence to suggest that the Veteran's disease had 
progressed to cirrhosis.

Following a review of the Veteran's claims file in November 
2009, the VA examiner stated that he was unable to state 
whether it was at least as likely as not that the Veteran's 
hepatitis C was related to active service without resorting 
to speculation.  The VA examiner's rationale was that there 
was no test or examination which could be ordered or 
performed that could determine when or how the Veteran 
acquired the hepatitis C virus.

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, 
a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

The Board notes that, in his December 2005 opinion, 
Dr. N.L.S. attempted to relate the Veteran's current 
hepatitis C to active service based on his alleged in-service 
history of being exposed to contaminated blood, feces, and 
air gun injections and allegedly being diagnosed as having 
jaundice (or hepatitis C) during active service.  As noted 
elsewhere, there is no support in either the Veteran's 
service medical records or service personnel records for his 
assertion of such in-service history.  Dr. N.L.S. also 
undercut the probative value of his own opinion when he 
stated that the origin of the Veteran's hepatitis C was 
unknown.  Accordingly, to the extent that medical opinions in 
the Veteran's claims file are based on his inaccurately 
reported in-service history, and because the Veteran has not 
reported consistently his in-service history to his post-
service treating physicians, the Board finds that such 
medical evidence is not probative on the issue of whether the 
Veteran's current hepatitis C is related to active service.  
In summary, there is no competent medical evidence, including 
a medical nexus opinion, linking the Veteran's current 
hepatitis C to an incident of or finding recorded during 
active service.

The Veteran also has submitted treatise evidence concerning 
his assertion that in-service air gun injections (or 
inoculations) caused his hepatitis C.  The Board notes that 
VA does not consider inoculations by air gun as a risk factor 
for hepatitis C.  See VBA Letter 211B (98-110) November 30, 
1998; VBA Fast Letter 04-13 (June 29, 2004).  The Board 
observes that, in VBA Fast Letter 04-13, VA noted that a 
rating decision had been issued which was based on a 
statement incorrectly ascribed to a VA physician to the 
effect that persons who were inoculated with a jet injector 
were at risk of having hepatitis C.  

The Fast Letter then identified key points which included the 
fact that hepatitis C is spread primarily by contact with 
blood and blood products with the highest prevalence of 
hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  
Another key point was the fact that hepatitis C potentially 
can be transmitted with the reuse of needles for tattoos, 
body piercing, and acupuncture.  

In its Conclusion section, the Fast Letter indicated that the 
large majority of hepatitis C infections could be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992 and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," however, 
notwithstanding the lack of any scientific evidence so 
documenting.  As the VA examiner concluded in August 2005 in 
this case, the Veteran's hepatitis C was not at least as 
likely due to air gun injections because there have been no 
documented cases of hepatitis C due to air gun injections.

The Board notes that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998).  The medical article 
submitted by the Veteran in this case was not accompanied by 
the opinion of any medical expert linking his hepatitis C to 
active service.  Thus, the medical article submitted by the 
Veteran is insufficient to establish the medical nexus 
opinion required for causation.  See Sacks, 11 Vet. App. at 
317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

The Veteran here has not shown that he has the expertise 
required to diagnose hepatitis C.  Nor is he competent to 
offer an opinion regarding any causal relationship between 
hepatitis C and active service.  Again, there is no 
documentation of any findings with respect to hepatitis C in 
service.  The Veteran testified in April 2009 that he had 
experienced hepatitis C symptoms since active service.  He 
did not file a claim until September 2003, several decades 
after his service separation.  If he had been experiencing 
symptoms of hepatitis C continuously since service, it is 
reasonable to expect that he would have file a claim much 
sooner.  While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record showing no nexus between hepatitis C and 
active service.  

In summary, as the preponderance of the evidence is against 
the Veteran's claims, the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, the 
application to reopen the previously denied claim of service 
connection for residuals of nerve gas exposure is denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


